Case: 12-1518   Document: 33      Page: 1   Filed: 09/25/2012




          NOTE: This order is nonprecedential.


   Wntteb ~tate5 <{ourt of ~peaI5
       for tbe jfeberaI <{treutt

       MEADWESTVACO CORPORATION AND
        MEADWESTVACO CALMAR, INC.,
                   Plaintiffs-Appellees,

                            v.
    REXAM BEAUTY AND CLOSURES, INC. AND
      REXAM DISPENSING SYSTEMS S.A.S.,
                 Defendants-Appellants,

                           AND

            VALOIS OF AMERICA, INC.,
                  Defendant-Appellant,

                           AND

                    VALOIS S.A.S.,
                       Defendant.



                    2012-1518, -1527



  Appeals from the United States District Court for the
  Eastern District of Virginia in case no. 10-CV-0511,
                Judge Gerald Bruce Lee.
Case: 12-1518    Document: 33    Page: 2    Filed: 09/25/2012




MEADWESTVACO CORPORATION v. REXAM BEAUTY                  2



       MEADWESTVACO CORPORATION AND
        MEADWESTVACO CALMAR, INC.,
                  Plaintiffs-Appellants,

                            v.
    REXAM BEAUTY AND CLOSURES, INC. AND
      REXAM DISPENSING SYSTEMS S.A.S.,
                  Defendants-Appellees,

                           AND

             VALOIS OF AMERICA, INC.,
                   Defendant-Appellee,

                           AND

                    VALOIS S.A.S.,
                   Defendant-Appellee.



                        2012-1528



   Appeal from the United States District Court for the
   Eastern District of Virginia in case no. 10-CV-0511,
                Judge Gerald Bruce Lee.


                      ON MOTION


                       ORDER
Case: 12-1518       Document: 33   Page: 3    Filed: 09/25/2012




3               MEADWESTVACO CORPORATION v. REXAM BEAUTY
   Upon consideration of MeadWestVaco Corporation's
and MeadWestVaco Calmar, Inc.'s unopposed motion to
dismiss appeal no. 2012-1528,

      IT Is ORDERED THAT:

    (1) The motion to dismiss appeal no. 2012-1528 is
granted. Each side shall bear its own costs in 2012-1528.

    (2) The revised official caption in 2012-1518, -1527 is
reflected above.

                                      For The Court
      SEP 25 2012                     /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Adam Phillip Samansky, Esq.
    Constantine L. Trela, Jr., Esq.
    Gene Stanley Winter, Esq.
s26

Issued As A Mandate (as to 12-1528 only):    _S_E_P_2_5_20_1_2



                                                      COURf~~i~PEALS
                                                 u.s.THE FEDERAl. CIRCUITFOR
                                                        SEP 25 ~U1L
                                                          JAN HORBALY
                                                             CLERK